THE EXCHEQUER VARIABLE ANNUITY A FLEXIBLE PREMIUM DEFERRED COMBINATION FIXED AND VARIABLE ANNUITY CONTRACT issued by Security Life of Denver Insurance Company and its Security Life Separate Account A1 Supplement Dated May 5, 2014 This supplement updates and amends certain information contained in your Contract prospectus and Statement of Additional Information, each dated May 1, 1998, and subsequent supplements thereto. Please read it carefully and keep it with your Contract prospectus and Statement of Additional Information for future reference. IMPORTANT INFORMATION ABOUT THE COMPANY Information about the Security Life of Denver Insurance Company found in your Contract prospectus and Statement of Additional Information is deleted and replaced with the following: Security Life of Denver Insurance Company (“Security Life,” “we,” “us,” “our,” and the “company”) issues the Contract described in the prospectus and is responsible for providing the Contract’s insurance benefits.
